Opinion by
Mollison, J.
It was stipulated that the merchandise consists of the essential and distilled oil of amyris balsamifera, which oil differs chemically from true sandalwood oil, and that following the decisions in Nylos Trading Co. v. United States (21 Cust. Ct. 86, C. D. 1133), affirmed in Same v. Same (37 C. C. P. A. 71, C. A. D. 422), and Fritzsche Bros., Inc. v. United States (21 Cust. Ct. 90, C. D. 1134), importations of such oil would now be classified as all other essential and distilled oils, not specially provided for. Applying the principles of the cited decisions to the facts in the case at bar as established by the stipulation the claim of the plaintiffs was sustained.